Citation Nr: 1542892	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-29 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), prior to March 12, 2015.


REPRESENTATION

Veteran represented by:	Joseph Bochicchio, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

Of note, the Veteran was awarded a 100 percent schedular rating for his bilateral hearing loss in an August 2015 rating decision.  The Board notes that even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of TDIU based on other service-connected disability may form the basis for a claim for special monthly compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99, which held that TDIU could not be considered if a claimant already had a 100 percent rating for one or more disabilities. 

Importantly, however, the Veteran was granted entitlement to SMC under 38 U.S.C.A. § 1114(s), effective March 12, 2015, in an August 2015 rating decision.  As such, the issue on appeal has been recharacterized as entitlement to a TDIU, prior to March 12, 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Prior to March 12, 2015, the Veteran's posttraumatic stress disorder is rated as 50 percent disabling and he has sufficient additional service-connected disabilities to bring his combined rating to 70 percent; these service-connected disabilities preclude the Veteran from maintaining gainful employment, effective July 18, 2011, the date of claim.

2.  From March 12, 2015, the Veteran is rated as 100 percent disabled for his service-connected bilateral hearing loss; the Veteran is receiving special monthly compensation under 38 U.S.C.A. § 1114(s).


CONCLUSION OF LAW

Prior to March 12, 2015, the criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 
 
In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.


II.  Entitlement to a TDIU, Prior to March 12, 2015

The Veteran seeks a total disability rating based on individual unemployability.  He asserts he has been unable to work due to his service-connected posttraumatic stress disorder (PTSD).

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Prior to March 12, 2015, the Veteran is service connected for bilateral hearing loss, rated 40 percent disabling, PTSD, rated 50 percent disabling, and tinnitus, rated 10 percent disabling.  The Veteran's combined rating, prior to March 12 2015, is 70 percent.  As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.  Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disability.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the United States Court of Appeals of Veterans Claims (Court) held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), the Court found that although a Veteran could undertake employment despite his service-connected disabilities, he was unemployable because he was unable to secure employment due to his disabilities.

The Veteran submitted a claim for a TDIU in November 2011, at which time he indicated that he could no longer work due to his PTSD.  He reported that he last worked in July 2011 as a driver for the Department of Corrections.  

The Veteran's previous employer submitted a statement in November 2011, asserting that the Veteran resigned from his job as a driver due to having difficulty staying alert and feeling drowsy during the day.  

The Veteran was afforded a VA examination in November 2011.  The examiner reported that the Veteran retired in July 2011 due to having nightmares at night and issues driving due to experiencing fatigue.  It was noted that the Veteran was on medications for his PTSD and he attended group therapy.  The examiner opined that the Veteran's hearing loss would not affect employment, as it was only mild to moderate in nature and opined that the Veteran's tinnitus would also not affect his employment.  Finally, the examiner opined that the Veteran's PTSD would not prevent employment, as he could obtain employment of either a sedentary or physical nature that would not require driving, should his sleep issues persist.

The Veteran's wife submitted a statement in December 2011.  She asserted that the Veteran often had difficulty sleeping due to his PTSD and told her on many occasions that he was very groggy while driving for work as a result of his medications.

In October 2014, a statement from the Veteran's private psychologist was submitted.  The Veteran's PTSD symptoms were detailed, including ongoing depression, anxiety, panic attacks, and chronic sleep impairment.  The psychologist also stated that short-term memory had been adversely affected.  The Veteran was noted to be irritable and easily provoked to anger.  He was assigned a global assessment of functioning score of 40.  The psychologist opined that at the present time, and for the foreseeable future, it is unlikely the Veteran can obtain or maintain suitable gainful employment, including sedentary work.  

The Veteran testified in August 2015 that the medications prescribed for his PTSD made him too drowsy to work.  See August 2015 BVA Hearing Transcript, page 9.  He testified that his PTSD causes him to have chronic sleep impairment.  Id. at page 12.  The Veteran also indicated that his bilateral hearing loss interferes with his ability to communicate.  Id. at page 13.

The Board finds the evidence is at least in equipoise that the Veteran is entitled to a TDIU, prior to March 12, 2015.  The Veteran has a combined disability rating of 70 percent, prior to March 12, 2015, and while the November 2011 VA examiner opined that the Veteran's disabilities did not affect his ability to work, importantly, the Veteran's treating psychologist has indicated that the Veteran is unemployable due to his PTSD. 

Considering all evidence of record, the Board finds that the evidence is at least in equipoise that the Veteran is precluded from gainful employment due to his service-connected disabilities.  The evidence indicates that the Veteran suffers from symptoms of PTSD, including chronic sleep impairment, that affect his ability to maintain employment.  The Board finds that while the Veteran may be able to obtain employment, including sedentary or physical employment, he would not be able to maintain that employment as a result of his PTSD.  An "ability to work only a few hours a day or only sporadically," is not to be considered an "ability to engage in substantially gainful employment."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Therefore, considering the severity of the Veteran's disabilities, the Board resolves all reasonable doubt in favor of the Veteran, and finds the Veteran is entitled to TDIU, prior to March 12, 2015, effective July 18, 2011, the date of claim.



ORDER

Entitlement to a TDIU is granted, effective July 18, 2011, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


